Citation Nr: 1716883	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO.  13-19 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Pension Center in Philadelphia, Pennsylvania


THE ISSUE

Whether the presumption of administrative regularity applies to the mailing of a July 12, 1999 rating decision, for the purpose of determining entitlement to reopen a claim for accrued benefits. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran had active service from July 1974 to July 1977 and from April 1982 to November 1985.  He died in April 1997.  The appellant is his surviving spouse.  

In a December 2015 decision, the Board, in part, denied reopening a prior claim for entitlement to accrued benefits based on an increased rating for diabetes mellitus.  The appellant appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  While the matter was pending before the Court, in January 2017, the appellant's attorney and a representative of VA's Office of General Counsel filed a Joint Motion for Remand.  In a March 2017 Order, the Court vacated the Board's December 2015 decision and remanded the matter for readjudication in light of the Joint Motion.

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C. § 7107(a)(2) (2014); 38 C.F.R. § 20.900(c) (2016).  


FINDINGS OF FACT

1.  The appellant's claim seeking entitlement to accrued benefits was denied in a July 1999 rating decision.  Notice of this denial was sent to the appellant's last known address and was not returned as undeliverable.  The presumption of administrative regularity has not been rebutted. 

2.  The appellant did not request readjudication of the July 1999 rating decision before November 9, 2002.

3.  A prior claim for an increased rating for diabetes on an accrued benefits basis was last denied in September 2005, and the claims file does not contain evidence showing that the Veteran was entitled to an increased rating for diabetes prior to his death, which was in VA's possession, but not of record, when the claim was previously denied in September 2005.


CONCLUSIONS OF LAW

1.  The July 1999 rating decision, which denied entitlement to accrued benefits, is final.  38 U.S.C. § 7105 (2014); 38 C.F.R. § 20.1103 (2016).

2.  The criteria to reopen a prior claim for an increased rating for diabetes on an accrued benefits basis have not been met.  38 U.S.C. §§ 5103, 5103A, 5107, 5108, 7104 (2014); 38 C.F.R. §§ 3.102, 3.159, 3.156 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C. §§ 5103, 5103A (2014); 38 C.F.R. § 3.159 (2016).  In the now-vacated December 2015 decision, the Board found that VA had met its duty to notify and assist the appellant and neither the appellant or her representative have raised any procedural arguments regarding the notice or assistance provided in this case.  See Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (holding that arguments based on the duty to assist are subject to the exhaustion doctrine.); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

In the January 2017 Joint Motion for Remand, the parties noted that the appellant first sought entitlement to accrued benefits in June 1997.  Although a rating decision was issued in November 1997, this decision did not address entitlement to accrued benefits; however the notice letter sent to the appellant with the decision explicitly stated that "we cannot approve your claim for accrued benefits because VA did not owe the Veteran any money."  

In April 1999, the appellant contacted the RO requesting an update on the status of her claim.  The RO subsequently reopened the appellant's claim for accrued benefits and continued to deny entitlement in a July 1999 rating decision.  

The appellant contacted the RO again in June 2005, requesting an update on the claim for accrued benefits she made in 1999.  In the letter, the appellant stated that she had "never received a status concerning this claim."  In response, the RO related that it could not approve the claim for accrued benefits and enclosed a copy of the July 1999 Rating Decision. 

The appellant filed to reopen the previously denied claim of entitlement to accrued benefits in October 2011.  In June 2012, the RO denied reopening the appellant's claim and she perfected this appeal. 

In the now-vacated December 2015 decision, the Board found that the 1997 rating decision did not adjudicate the claim for accrued benefits and was not a final decision.  As such, the Board found that the July 1999 rating decision was the first adjudication of the appellant's claim.  The Board also noted that the appellant did not appeal the 1999 denial and new and material evidence was not received within one year of the rating decision. 

In the January 2017 Joint Motion, the parties agreed that the Board failed to provide an adequate statement of reasons and bases for its findings regarding the finality of the 1999 rating decision.  Specifically, "although the Board noted the appellant's statement that she had not received an updated status of her 1999 claim, the Board did not provide an adequate discussion of that statement, including whether, in light of her assertion of non-receipt[,] the presumption of regularity was for application before concluding that the appellant had received notice of the 1999 decision such that it was final."  

The January 2017 Joint Motion for Remand directed the Board to discuss "the finality of the 1997 decision, the [finality of the] 1999 decision[,] and the 2005 mailing, in light of the evidence in the record and the argument submitted by the appellant." See the Joint Motion, page 5. 

As noted above, in the now-vacated December 2015 decision, the Board found that the 1997 rating decision did not adjudicate the claim for accrued benefits and was not a final decision.  VA has not received any new evidence or argument to alter this favorable finding. 

With respect to the finality of the July 1999 rating decision and the status of the appellant's 2005 mailing, in essence, the appellant's 2005 letter suggests that the July 1999 rating decision is not final because she did not receive notice of that decision.  

There is a presumption of regularity that VA and other government officials perform their duties correctly, fairly, in good faith, and in accordance with law and governing regulations.  Marsh v. Nicholson, 19 Vet. App. 381 (2005).  For the purposes of this appeal, the presumption of regularity extends to the officials at the RO who were responsible for notifying the appellant of the 1999 rating decision.  See Woods v. Gober, 14 Vet. App. 214, 220-21 (2000); see also Mindenhall v. Brown, 7 Vet. App. 271 (1994) (applying the presumption of regularity to official duties of the RO). 

The appellant may rebut the above presumption by submitting clear evidence to the effect that VA's regular mailing practices were not followed in his particular case.  In this regard, the Court has held that the question of whether clear evidence exists to rebut the presumption of regularity is a question of law.  See Crain v. Principi, 17 Vet. App. 182, 188 (2003).  An "assertion of nonreceipt, standing alone, does not rebut the presumption of regularity in VA's mailing process."  Jones v. West, 12 Vet. App. 98, 102 (1998). 

Clear evidence sufficient to rebut the presumption of regularity has been found when VA addressed communications to a wrong street name, wrong street number, or wrong zip code in circumstances indicating that such errors were consequential to delivery.  Fluker v. Brown, 5 Vet. App. 296, 298 (1993) (finding the existence of clear evidence to rebut the presumption of regularity where the Board mailed a decision to "244 Allen St., East Montevallo, AL 35115" when the claimant's correct address was "244 Island St. East, Montevallo, AL 35115"); Piano v. Brown, 5 Vet. App. 25, 26-27 (1993) (per curiam order) (finding the existence of clear evidence to rebut the presumption of regularity where the Board mailed its decision to "2313 Isabela, Philippines" when the claimant's correct address was "3313 Isabela, Philippines"); see also Crain, 17 Vet. App. at 188-89 (finding the existence of clear evidence to rebut the presumption of regularity when VA mailed a statement of the case to an incorrect zip code that was associated with a city located approximately 112 miles from the city corresponding to the correct zip code and appellant alleged nonreceipt).

As noted by the parties in the Joint Motion, the July 1999 rating decision was mailed to the appellant at PO Box 1727.  This is the same mailing address the appellant used in a March 1999 letter that she sent to the RO requesting an update on her claim.  It is also the same mailing address used by the appellant's representative in a May 1999 correspondence regarding the appellant's claim.  The Board observes that the PO Box number, city, state, and zip code were identical on all three mailings.  The record does not indicate that the appellant changed her mailing address between her March 1999 letter to the RO and the July 1999 rating decision and notice letter.  Accordingly, it appears the RO sent the notice letter to the last known address of record and this mailing was not returned as undeliverable.  

In short, the only evidence to rebut the presumption of regularity is the appellant's own assertion that she did not receive a copy of the rating decision.  As discussed above, an assertion of non-receipt alone is insufficient to rebut the presumption of regularity in VA's mailing process.  Therefore, absent clear evidence to the effect that VA's regular mailing practices were not followed in the instant case, the Board finds that the presumption of regularity has not been rebutted.  Jones, supra; Crain, supra.

In addition, the Joint Motion stated that "the finality of the 1999 decision is relevant in this case in light of the subsequent passage of the Veterans Claims Assistance Act of 2000 (VCAA), which requires VA to provide notice to claimants of their duties and the evidence necessary to substantiate a claim for benefits."  The Joint Motion stated that the Board should discuss the applicability and relevance of the VCAA's notice requirements in relation to the finality of any decision rendered after passage of that Act. 

In November 2000, the VCAA eliminated the well-grounded claim rules and created new duties for VA in assisting a claimant in substantiating a claim.  Pub.L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  As relevant here, that statute authorized VA to readjudicate claims that had been denied as not well-grounded and became final between July 14, 1999, and November 9, 2000 (such as the appellant's July 12, 1999 rating decision which became final on July 12, 2000), provided that a request for readjudication was filed by the claimant, or a motion was made by the secretary before November 9, 2002.  VCAA, § 7(b)(1), 114 Stat. at 2099-2100; see also VAOPGCPREC 03-2001 (discussing the readjudication of claims denied as well-grounded prior to enactment of VCAA).  Finally, section 7 of the VCAA states that in the absence of a timely request of a claimant for readjudication, "nothing in this Act shall be construed as establishing a duty on the part of the Secretary . . . to locate and readjudicate a claim described in this subsection." 

In this case, following the July 1999 denial and prior to November 9, 2002, the appellant did not request readjudication of her claim and the Secretary did not file a motion for reconsideration.  Thus, the portions of the VCAA governing readjudication are not for application and the VCAA notice requirements are not relevant in determining the finality of the prior rating decision. 

Finally, the now-vacated December 2015 decision contained an extensive discussion of how a prior claim for an increased rating for diabetes on an accrued benefits base was last denied in September 2005, and the claims file did not contain evidence showing that the Veteran was entitled to an increased rating for diabetes prior to his death, which was in VA's possession but not of record, when the claim was previously denied in September 2005.  As discussed in detail above, the parties did not contest that finding but instead focused on whether the appellant received notice of the July 1999 rating decision.  As there has been no additional argument submitted by the appellant or her representative on this matter, the Board finds that these findings are not in dispute.  As the Board's findings of fact are not in dispute, and the December 2015 decision remains a part of the record, there can be no prejudice to the appellant by incorporating those findings into this decision. 


ORDER

The July 12, 1999 rating decision is final and the criteria to reopen a prior claim for an increased rating for diabetes on an accrued benefits basis have not been met.




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


